Citation Nr: 9933330	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to disability compensation benefits for a 
cerebrovascular accident pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for circulatory, heart, 
liver, kidney, bone, and joint problems, secondary to Agent 
Orange exposure.

3. Entitlement to service connection for porphyria cutanea 
tarda, secondary to Agent Orange exposure.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1958 to November 
1958, and from September 1966 to March 1969.  The record 
reflects that the appellant is in receipt of the Combat 
Infantryman Badge, and Purple Heart.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions rendered since 
February 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Houston, Texas, which denied 
entitlement to the benefits sought on appeal.  In a February 
1991 rating decision, the RO denied the appellant's claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 351 (redesignated as § 1151), for a cerebral 
vascular accident.  The appellant filed a Notice of 
Disagreement with respect to the denial of the 1151 claim in 
November 1991.  In a subsequent rating decision, dated April 
1995, the RO denied the appellant's claims for service 
connection for porphyria cutanea tarda, and for circulatory, 
heart, liver, kidney, bone, and joint problems, all claimed 
as secondary to Agent Orange exposure.  The RO also continued 
the denial of the 1151 claim.  The appellant filed a Notice 
of Disagreement relative to each of these claims in June 
1995.  The RO furnished a Statement of the Case (SOC) in 
September 1995; and the appellant's Substantive Appeal was 
received by the RO in October 1995.

By a separate rating decision, dated in August 1996, the RO 
denied the appellant's request to reopen his claims for 
entitlement to service connection for post traumatic stress 
disorder (PTSD), and for a cervical spine disorder.  The 
appellant filed his Notice of Disagreement in October 1996; 
and a Statement of the Case was furnished by the RO in 
February 1997.  The appellant filed his Substantive Appeal in 
March 1997.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  The appellant served in the Republic of Vietnam.

3.  The claims for entitlement to disability compensation 
benefits for a cerebral vascular accident pursuant to 
38 U.S.C.A. § 1151, and entitlement to service connection for 
circulatory, heart, liver, kidney, bone, and joint problems, 
secondary to Agent Orange exposure, are not support by 
cognizable evidence showing the claim is plausible or capable 
of substantiation.

4.  The claim for entitlement to service connection for 
porphyria cutanea tarda, secondary to Agent Orange exposure, 
is supported by cognizable evidence showing that the claim is 
plausible.

5.  In January 1993, The RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for entitlement to service for post traumatic stress 
disorder.  A timely Substantive Appeal was not filed.

6.  Evidence added to the record since the January 1993 
rating decision is either cumulative or it does not bear 
directly and substantially upon the subject of whether 
veteran currently suffers from a post traumatic stress 
disorder, and; when considered alone or together with all of 
the evidence, both old and new, it has no significant effect 
upon the facts previously considered.

7.  The RO denied the appellant's request to reopen his claim 
for entitlement to service connection for a cervical spine 
disorder in a July 1990 rating decision.  A timely 
Substantive Appeal was not filed.

8.  Evidence added to the record since the RO's July 1990 
rating decision is either cumulative or it does not bear 
directly and substantially upon the subject of whether the 
appellant's cervical spine disorder was incurred in or 
aggravated during service, and; when considered alone or 
together with all of the evidence, both old and new, it has 
not significant effect upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The claims for entitlement to disability compensation 
benefits for a cerebral vascular accident pursuant to 
38 U.S.C.A. § 1151, and entitlement to service connection for 
circulatory, heart, liver, kidney, bone, and joint problems, 
secondary to Agent Orange exposure, are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
porphyria cutanea tarda, secondary to Agent Orange exposure, 
is well- grounded.  38 U.S.C.A. § 5107(a).

3.  Evidence received since the January 1993 decision, which 
confirmed the previous July 1990 denial of the appellant's 
claim for entitlement to service connection for a post-
traumatic stress disorder, which is final, is not new and 
material; and the claim for this benefit is not reopened. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (1998). 

4.  Evidence received since the July 1990 rating decision, 
denying the appellant's request to reopen his claim for 
entitlement to service connection for a cervical spine 
disorder, which is final, is not new and material; and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Claims

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  The evidence submitted 
must be presumed as truthful for the purpose of determining 
whether a claim is well grounded, except where the fact 
asserted is beyond the competence of the person making the 
assertion, or where the evidentiary assertion is inherently 
incredible.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
See Morton v. West, 12 Vet. App. 477, 480 (1999) ("Section 
5107(a) of title 38 unequivocally places an initial burden on 
a claimant to produce evidence that the claim is well 
grounded.") (citations omitted).  

The threshold determination that must be crossed in this 
appeal is whether the claims for entitlement to disability 
compensation for a cerebrovascular accident pursuant to 
38 U.S.C.A. § 1151, and entitlement to service connection for 
porphyria cutanea tarda, circulatory, heart, liver, kidney, 
bone, and joint problems, secondary to Agent Orange exposure, 
are well grounded under 38 U.S.C.A. § 5107(a).  The Court has 
defined a well-grounded claim as a claim which is 
"plausible, meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not met this initial 
evidentiary burden as regards the above-noted claims, then 
his appeal as to that claim must, as a matter of law, be 
denied, and there is no duty required of a VA to assist him 
in developing facts pertinent to that claim.  See Morton v. 
West, 12 Vet. App. at 486; see also Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  An appellant cannot meet this burden 
simply by presenting lay evidence, because a lay person is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


A.  Disability Compensation Benefits pursuant to 38 U.S.C.A. 
§ 1151

Factual Background

In June 1990, the appellant filed a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (then, 38 U.S.C.A. § 351) for disability due to VA 
care or treatment.  It was contented that since January 1990, 
the appellant had received medical treatment at the VA 
Medical Center, located in Houston, Texas.  It was maintained 
that the appellant suffered a cerebrovascular accident during 
April 1990, and his stroke was the result of the failure of 
the VA medical staff to recognize precipitating symptoms 
associated with this condition, and to provide adequate 
medical care for the appellant's hypertension.

During a May 1989 examination, the appellant was evaluated 
for hypertension.  It was noted that he reported a four year 
history of high blood pressure.  He also reported that his 
left arm and leg were not functioning in December of 1988.  
He was not seen by a physician at that time, but noted that 
function in his extremities returned within 24 hours.  He 
reported another episode one week prior to the instant 
examination.  The examiner indicated that the appellant was 
not receiving treatment for his elevated blood pressure due 
to financial concerns. The examiner noted that the 
appellant's elevated blood pressure was his most significant 
problem, and that recorded blood pressure readings place the 
appellant at extreme risk for further complications.  The 
examiner noted concern regarding the appellant's reported 
symptoms of prior cerebrovascular accident in 1988, and prior 
to this examination.  The appellant was advised to seek 
medical treatment as soon as possible.

A June 1989 neurological examination report indicated that 
the appellant was not consistently complying with his 
medication use, because of side effects.

Clinical records show that the appellant was seen in June 
1989 for complaints of elevated blood pressure, and low back 
pain.  It was noted that the appellant was off of his 
hypertensive medication.  The clinical assessment was of 
hypertension, moderately elevated, untreated.  A history of 
joint pain and arthritis of the lumbar spine was noted.  A 
June 1989 radiology report referenced findings of C2-3 
fusion, noted to likely be congenital in nature.  There was 
evidence of disc narrowing detected at the C5-6 and probably 
at the C6-7 disc levels.  Degenerative spurring was observed 
at C5-6.  The appellant performed therapeutic pool treatment 
in January and February 1990 for strengthening and 
conditioning exercise.  A February 1990 report indicated that 
the appellant participated in therapy daily, and noted no 
complaints at that time.  His condition was evaluated as 
stable.  MRI studies of the cervical spine, conducted in 
January 1990, revealed shallow spondylosis and bulging of 
degenerated L4-5 disc, with narrowing of the left L4 foramen, 
spondylosis and shallow herniation of degenerated L5-S1 disc, 
with narrowing of the left L5 foramen.  Spondylitic bar discs 
were detected at C3 through C6 disc levels.  A March 1990, 
medical statement noted that the appellant was under care for 
degenerative joint and degenerative disc disease of the 
cervical and lumbar regions, status post cerebral vascular 
accident involving the right caudate nucleus and secondary 
transient ischemic attacks, diabetes mellitus, hypertension, 
and Crohn's disease.  

The appellant was hospitalized in April 1990 for right 
internal carotid stenosis, critical with transient ischemic 
attacks, right carotid endarterectomy, cerebrovascular 
accident, hypertension, diabetes mellitus, and right renal 
calculus.  The hospital report noted that the appellant 
reported that his blood pressure had not been well 
controlled, and that he had been recently discontinued on 
Procardia.  The appellant reported an increase in symptoms 
since that time.  It was noted that he presented with 
complaints of weakness of the left side of his body, jumping 
eyes, and instability when making rapid movements in April 
1990.  The appellant was seen on an emergency basis at a 
private medical facility later that month, at which time a 
systolic blood pressure reading of 200 was noted.  The 
appellant was treated with Procardia, and was discharged home 
with the same symptoms, and elevated blood pressure reading. 
The appellant reported that he was taking his hypertensive 
medication, but noted no improvement since discontinuing 
Procardia.  The diagnostic impression noted that 
cerebrovascular accident was ruled out as a diagnosis.  
During this hospital course, the appellant underwent a 
cerebral angiogram, which revealed cerebrovascular 
insufficiency.  A carotid bruit was detected on Doppler 
studies performed in May 1990.  It was noted that the 
findings noted on a MRI scan of the brain, conducted in May 
1990, ruled out a brain stem infarct. 

A May 1990 medical report noted that the appellant's medical 
history might be significant for a carotid or brain stem 
stroke, with resultant difficulty with balance.  The 
appellant was noted to have had a recent event, manifested by 
slurred speech and impaired vision.  It was noted that the 
appellant had not undergone further neurological testing.  
The physician opined that the appellant might be experiencing 
further transient ischemic episodes or cerebrovascular events 
related to extra and intracranial atherosclerosis since he 
was noted to be diabetic and hypertensive, both noted to be 
risk factors.  The physician indicated that further 
diagnostic evaluation would be conducted to determine whether 
there were any new infarcts involving the left cerebral 
hemisphere or posterior fossa structures.  In a subsequent 
medical report, dated in October 1991, the appellant's 
neurologist indicated that a review of clinical and 
diagnostic examination results, to include recent 
radiographic and MRI studies, revealed no evidence of any 
obvious or recent strokes or any evidence of any brain stem 
abnormalities.  It was noted that the appellant had been 
previously treated with various medications, physical 
therapy, and pain clinic.  An October 1991 radiology report 
indicated that the MRI results revealed no evidence in 
support of recent infarction, particularly in the brain stem.

During a January 1995 hearing, the appellant referenced his 
cerebrovascular accident.  He stated that he "had a brain 
stem stroke," and indicated that the "fire department took 
[him] to a private hospital."

The appellant offered additional testimonial evidence in 
support of his claim for benefits based upon VA treatment 
during a September 1997 hearing.  The appellant stated that 
while seen for VA examination, he was evaluated with elevated 
blood pressure readings.  Following a second reading, he was 
admitted through the emergency room for a short period.  The 
appellant's blood pressure was eventually stabilized, and he 
was discharged.  On follow-up evaluation, the appellant's 
blood pressure was noted to be elevated.  The examiner 
scheduled the appellant for follow-up examination.  The 
appellant indicated that he was thereafter hospitalized, but 
was not worked up for his hypertensive condition.  He noted 
that he was taking medication for hypertension.  During a 
subsequent hospitalization, the appellant was reportedly 
taken off his medications, although treated with therapeutic 
exercises.  He indicated that he suffered a brain stem stroke 
some three weeks later.  It was the appellant's contention 
that VA medical personnel were aware of his hypertensive 
history, and of the significance of this medical history in 
terms of the appellant's status as a high risk patient.  The 
appellant maintained that taking him off of hypertensive 
medications required closer monitoring than was provided by 
VA physicians and therapists.

Clinical records, dated from February 1990 to January 1991, 
were forwarded for consideration in this matter.  These 
records included a February 1990 clinical report indicated 
that the appellant was evaluated with dysthymia, chronic pain 
syndrome, which narcissistic personality disorder with 
obsessive traits on psychiatric evaluation.  A clinical 
report indicated that the appellant presented at a private 
hospital in April 1990, stating that he had suffered a 
stroke.  The physician noted that examination of the 
emergency room paperwork showed a diagnostic impression of 
hypertensive crisis, with a blood pressure reading of 140/98.  
It was noted that upon admission, a blood pressure reading of 
150/90 was recorded.  The appellant was encouraged to see his 
attending physician at the VA medical facility.  The clinical 
assessment was organic brain syndrome, organic mood disorder, 
narcissistic personality disorder with obsessive traits.  The 
appellant was noted to exhibit unstable blood pressure, and 
to have a history significant for numerous medical problems, 
a history of cerebrovascular accident, transient ischemic 
attacks, hypertension, diabetes mellitus, and Crohn's 
disease.  The physician further noted that it was 

[u]nclear as to why [the appellant] 
repeatedly exaggerates physical problems - 
despite being told his blood pressure 
increased last [evening] - he's repeatedly 
telling everyone else he'd had a "stroke."

Another April 1990 clinical report noted that the appellant's 
medication for his hypertensive condition had been changed.  
In an April 1990 clinical notation, the attending physician 
noted that the attending physician at the private hospital 
advised that there was no evidence of a new cerebrovascular 
accident, but noted that the appellant did have elevated 
systolic blood pressure readings of 200 or more, and that the 
appellant's hypertensive medications were being changed with 
the hope of stabilizing his blood pressure.

Finally, these records further reflect that the appellant was 
readmitted to a private hospital in late May 1990 for 
restablization of his blood pressure.  A June 1990 clinical 
report indicated that since being admitted to the hospital, 
the appellant had reportedly been advised to pursue follow-up 
care with VA medical facility.  Specifically, the appellant 
was referred to the VA physician who referred him for private 
admission,  or the general or hypertension clinics where he 
was regularly treated.  It was noted, however, that the 
appellant had not returned to any of these clinics, nor had 
he scheduled an appointment with the reporting physician 
despite repeated recommendations.  A clinical entry, dated in 
June 1990, noted that the appellant's failure to follow-up 
was variously attributed by the appellant to his 
disabilities, or other activities, or transportation 
difficulties.  On discharge from the Day Hospital in August 
1990, the appellant was evaluated with organic mood disorder 
with cognitive and mood impairment, and chronic pain 
syndrome.  Finally, a listing of medications prescribed to 
the appellant was included among these reports.

During an April 1999 hearing, the appellant noted his 
contention that his cerebrovascular accident and resultant 
impairment was attributable to the VA medical staff's failure 
to properly diagnose and treat his elevated blood pressure, 
and diabetes.  In particular, the appellant contends that he 
was placed on a therapeutic treatment program, and was not 
administered proper medication or monitored appropriately for 
these conditions.


Legal Analysis 

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment at a VA facility that is not caused by his willful 
misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b) (1999).

In determining whether any additional disability resulted 
from VA hospitalization or medical treatment, the following 
considerations will govern: (1) It is necessary to show that 
additional disability is actually the result of such disease 
or injury, or aggravation of an existing disease or injury, 
suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith.  (2) The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination, medical, or 
surgical treatment administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3) (1999).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the appellant filed his claim prior to 
October 1, 1997, the only issue before the Board is whether 
he has suffered additional disability as the result of VA 
hospitalization, medical, or surgical treatment.

While the appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 115 S.Ct. 
552 (1994), the appellant still has the burden of submitting 
competent or other probative evidence showing his claim is 
well-grounded or, as the Court has held, plausible.  A well-
grounded claim for disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151, thus, requires (1) competent evidence 
of a current disability, usually shown by a medical 
diagnosis, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
and (2) competent evidence of a nexus between the medical 
treatment provided and the current disability.  Such a nexus 
must be shown by medical evidence, see Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit, supra.

In this case, the appellant contends that he suffered a 
cerebrovascular accident due to improper clinical monitoring 
of his hypertensive and diabetic conditions while under VA 
care in 1990.  He maintains that he his treatment course 
included instruction in therapeutic exercises that required 
additional or serial monitoring of his blood pressure and 
blood sugar levels.   He also reported that he was 
discontinued on medications necessary to regulate his blood 
pressure, particularly under circumstances where he would be 
engaged in stressful physical activity.

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board is unable to 
identify any causal relationship between VA care during the 
relevant period and any current neurological pathology.  The 
evidence shows that the appellant presented himself in 
January 1990, for VA admission for treatment and evaluation 
of his chronic back symptoms.  During the course of this 
hospitalization, the appellant's treatment included a 
therapeutic exercise and strengthening program.  The medical 
evidence shows that the appellant's medical history was 
significant for hypertension, diabetes, and previous 
cerebrovascular accident.  Neurological consultation was 
conducted during the course of this admission, and initially 
appeared to show evidence of a cerebrovascular accident.  
However, subsequent diagnostic testing and evaluation 
revealed no evidence to support a new cerebrovascular 
episode.  The record documents continued fluctuations in 
blood pressure readings.  There was also some indication that 
the appellant was not compliant with his medications.  
Notwithstanding, there is no medical evidence of record in 
this case which demonstrates, contrary to the appellant's own 
assertions, that he experienced a cerebrovascular episode or 
that he now suffers from additional disability that is the 
result of VA treatment. 

Accordingly, there is no competent medical opinion which 
supports the appellant's assertions that symptoms of which he 
now complains are causally related to VA treatment.  Thus, 
the Board finds that the record is devoid of any clinical 
evidence which suggests that VA treatment has resulted in 
additional disability.  Accordingly, the claim is not well 
grounded as a matter of law.  See Grottveit, supra.


B.  Disabilities due to Agent Orange Exposure

Factual Background

The service personnel records indicate that the appellant had 
active military service from September 1966 to March 1969.  
These records further reflect that during this period of 
active duty, the appellant served in the Republic of Vietnam.  
The service medical records, to include the February 1969 
separation examination, are negative for any reference to a 
disorder of the skin, heart, liver, kidney, or circulatory 
system.  While the report of separation examination, dated 
February 1969, does indicate that the veteran was found to 
have "congenital vs. post traumatic changes" at the C2-C3 
level, the other segments of the appellant's musculoskeletal 
system were evaluated as normal.  Additionally, the service 
medical records are negative for any condition which could be 
presumed to be related to Agent Orange exposure in service.

VA medical reports and examinations dated within the first 
post-service year, are similarly negative for any pertinent 
complaint or finding.  Nothing regarding Agent Orange 
exposure is mentioned in these reports.

A February 1990 clinical report noted that the appellant was 
evaluated with seborrheic dermatitis.  It was noted that the 
appellant complained of a facial rash.

Private medical records, dated in October 1994, consisted of 
clinical laboratory reports.  However, these reports did not 
contain an accompanying medical statement to interpret these 
clinical results.

In a November 1994 statement, the appellant indicated that he 
had a confirmed diagnosis of porphyria cutanea tarda (PCT), 
for which he was receiving medical treatment.  The appellant 
also sought service connection for circulatory problems, 
heart, liver, and kidney problems due to exposure to Agent 
Orange.  In addition, he attributed his bone and joint 
disease to Agent Orange exposure.

A private medical statement, dated in December 1994, 
indicated that the appellant was evaluated for complaints of 
fragile skin, blisters, and open sores having their onset 
approximately five years earlier.  He reported that his 
condition has become progressively worse since that time, to 
the extent that he presently had many open sores.  The 
physician noted that the appellant's history was significant 
for exposure to Agent Orange while stationed in Vietnam 
during service.  Clinical findings showed normal blood 
porphyrins, but increased urine uroporphyrins.  It was the 
physician's opinion that the appellant's history was 
consistent with porphyria cutanea tarda.  The physician 
opined that no other stimulating causal factor could be 
identified as the cause of this condition, other than the 
appellant's herbicide exposure.  In that context, the 
physician noted that "[i]n view of the fact that PCT is a 
rare disorder, [she] felt agent orange caused his PCT."

The RO, in an April 1995 rating decision denied the claim for 
service connection for PCT.  It was noted that this condition 
was not shown by the evidence of record to be incurred or 
caused by service.  It was further noted that service 
connection could not be presumed for this condition since the 
condition was not clinically diagnosed during the presumption 
period.  Service connection was also denied for circulatory, 
heart, liver, kidney, bone, and joint problems.  It was 
further the RO's determination that the evidence did not 
support the appellant's claim of disability resulting from VA 
care he received.

Clinical laboratory reports, dated from January 1995 to 
September 1995, were next reviewed.  These reports noted 
findings yielded on clinical testing, but did not include a 
medical statement interpreting the test results.  Also 
provided were text materials and articles concerning 
disabilities associated with herbicide exposure.  The 
remainder of these documents were duplicative of reports 
previously associated with the claims folder.

During a September 1997 hearing, the appellant stated that he 
was diagnosed with PCT.  The examiner related this condition 
to herbicide exposure.  He reported that his condition is 
manifested by the appearance of sores on the body.  He 
presently takes prescribed medication for this condition.  
With respect to other disorders claimed as due to herbicide 
exposure, the appellant reported that he was to be evaluated 
to determine whether he had cancer of the prostate.  He 
reported surgical treatment to remove 15 kidney stones.  It 
was noted that the appellant experienced an increase in 
urinary tract infections.  When questioned whether he was 
advised that his urology problems were attributable to 
chemical herbicide exposure, the appellant acknowledged that 
he had not been advised of such.  The appellant was unable to 
recall whether a medical opinion had been presented 
indicating that his kidney problems were due to herbicide 
exposure.

Relative to his claimed circulatory and heart conditions, the 
appellant stated that his herbicide exposure had decreased 
necessary enzymes levels, resulting in circulatory and 
cardiac impairment.  In addition, it was the appellant's 
contention that exposure to herbicide agents caused 
deterioration in his shoulder, hip, and ankle joints, and the 
thoracic and lumbar spine.  He noted that examiners had not 
advised him concerning the etiology of his conditions, or 
related these symptoms to such exposure.

During an April 1999 hearing, the appellant offered 
testimonial evidence concerning his claimed disabilities.  
Regarding his skin condition, the appellant acknowledged that 
he was not treated for this condition during service or 
following his release from service.  He indicated that he was 
initially diagnosed with PCT several years following his 
release from service, when he was referred for dermatological 
consultation.  It was the physician's opinion that this skin 
disorder was likely attributable to Agent Orange exposure.  
Regarding his claimed heart condition, the appellant noted 
that he was not treated for a cardiac disorder during 
service, or within the year following his release from 
service.  The appellant reported that he was first diagnosed 
with cardiovascular pathology during a VA hospitalization.  
When queried, he indicated that he was not told by his 
physician that his heart condition was due to herbicide 
exposure.  Regarding his claimed liver disorder, the 
appellant indicated that he was evaluated with an inability 
to process enzymes in conjunction with the laboratory tests, 
which revealed the presence of PCT.  He was unable to recall 
whether the physician noted a correlation between his liver 
disorder and PCT condition.  The appellant indicated that the 
physician opined that the PCT condition was most possibly the 
result of his impaired liver functioning. 


Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991).  With respect to 
any claim of entitlement to service connection based on the 
theory that the disorder is related to exposure to Agent 
Orange the Board observes that the statutory presumption that 
certain diseases are the result of exposure to an herbicide 
in service is inapplicable in the case of heart disease, 
unspecified disorders of the liver, kidney, and circulatory 
system, and orthopedic disorders of the bones and joints.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§  3.307, 3.309(e) 
(1999).  The inclusion of certain diseases, as opposed to 
others, within this list reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical and scientific evidence, that there exists a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1) (West 1991); 61 Fed. Reg. 41368-
41371 (1996).  The Secretary has found a relationship does 
exist between Agent Orange exposure and porphyria cutanea 
tarda, a liver disorder, which has certain manifestations 
involving the skin.  38 C.F.R. § 3.309.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (1999).

The fact that the appellant does not meet the requirements of 
38 C.F.R. § 3.309, with respect to the claimed heart disease, 
unspecified disorders of the liver, kidney, and circulatory 
system, and orthopedic disorders of the bones and joints, 
does not preclude him from establishing service connection of 
the claimed disorders by way of proof of actual direct 
causation.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) 
("[p]roof of direct service connection    . . .  entails 
proof that exposure during service caused the malady that 
appears many years after service")).

However, prior to reaching the merits of any claim for 
service connection, the Board must determine if the appellant 
has presented a well-grounded.  Generally, a well-grounded 
claim for service connection requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); see also Epps v. Gober 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).


(i).  Circulatory, Heart, Liver, Kidney, Bone, and Joint 
Problems

In examining whether service connection is warranted on a 
direct basis, however, the Board observes that although the 
appellant believes that his claimed heart disease, 
unspecified disorders of the liver, kidney, and circulatory 
system, and orthopedic disorders of bones and joints were 
caused by exposure to Agent Orange, his assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  See Espiritu and Rabideau, both supra.  In 
this instance, the record is conspicuously negative for any 
competent medical evidence which links any of the claimed 
disorders to the appellant's period of active duty service or 
any incident therein.  Without competent medical evidence of 
a nexus linking any of the claimed disorders to service, this 
claim must denied as not well-grounded.  Combee and Brock, 
both supra.

The Board further finds that, notwithstanding the record 
establishing the appellant's status as a combat veteran, his 
evidentiary assertions regarding incurrence of the claimed 
disorders in service is not sufficient to establish that the 
claim is well grounded under 38 U.S.C.A. § 1154(b) (West 
1991), in the absence of competent medical evidence of a 
nexus.  See Brock, 10 Vet. App. at 162; Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).


(ii) Porphyria Cutanea Tarda

The service records reveal that during the appellant's period 
of active duty he had foreign service in Vietnam.  The 
evidence of record in this case further shows that the 
appellant's treating physician has noted a diagnostic 
evaluation of PCT, which was opined to be related to 
herbicide exposure during service.  Thus, a veteran who, 
during active military service served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has porphyria cutanea tarda (which 
is one of the disease listed at § 3.309(e)), shall be 
presumed to have been exposed during service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6).  Where, as 
in this case, 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(d) and 
38 C.F.R. § 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus, for 
purposes of establishing a well ground claim for service 
connection on a presumptive basis, are satisfied.  See Darby 
v. Brown, 10 Vet. App. 243, 246 (1997) (citing Caluza and 
Brock, both supra).

Similarly, a review of the record reflects that the appellant 
has a current diagnosis of porphyria cutanea tarda, as shown 
by a private medical statement dated December 1994.  The 
appellant has provided lay evidence as to the in-service 
incurrence, namely allegations of in-service exposure to 
Agent Orange; and a medically based nexus has been suggested 
between Agent Orange exposure and the current diagnosis of 
porphyria cutanea tarda, as indicated by the private medical 
statement dated December 1994.  Therefore, the evidence is 
sufficient to lend plausible support to the claim for service 
connection on a direct basis.  See McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (citing Caluza, supra).

Accordingly, the Board determines that the appellant's claim 
for service connection (on a presumptive and direct basis) 
for porphyria cutanea tarda, secondary to Agent Orange 
exposure, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).


II.  New and Material Evidence

At the outset, the Board notes that the United States Court 
of Appeals for the Federal Circuit has held that the Court of 
the Appeals for Veterans Claims erred in adopting the 
materiality test announced in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 
3.156(a).  This standard focuses on whether the new evidence 
(1) bears directly and substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  See Fossie v. West, 
12 Vet. App. 1, 4 (1998).  Moreover, in view of the fact that 
the Court has held in Fossie that the standard articulated in 
38 C.F.R.    § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


Factual Background

In an April 1970 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
cervical spine disorder.  That decision was predicated on a 
finding that the appellant's cervical spine disorder pre-
existed service and was not aggravated during his period of 
active duty service.  The appellant was informed of this 
adverse determination by a VA letter, dated April 1970, and 
was advised of his appellate rights.  The appellant did not 
initiate an administrative appeal of the April 1970 rating 
decision.

By a rating decision, dated in October 1984, the RO denied 
the appellant request to reopen his claim for service 
connection for a cervical spine disorder on the basis that he 
had failed to submit new and material evidence.  The 
appellant perfect an appeal of this decision, which led to a 
November 1985 Board decision.  The Board observed that the 
original basis for the denial of service connection for a 
cervical spine disorder was that this pre-service condition 
was not aggravated during active duty service.  It noted that 
the evidence showed that the appellant had reported a 
preexisting injury to his neck, described as a fracture, at 
the time of his service entrance examination; that evidence 
of post service treatment concerned care for an injury 
sustained in an industrial accident; and that this evidence 
failed to demonstrate an aggravation of the pre-service neck 
condition.  Therefore, the Board determined that the 
additional evidence was of an intercurrent industrial injury 
in 1983, and thus did not alter the factual basis underlying 
the determination set forth in the April 1970 rating 
decision.  

In a May 1989 rating action, the RO declined to reopen the 
appellant's claim and confirmed its previous denial of 
service connection for a cervical spine condition.  It was 
noted that the appellant sought to reopen his claim based 
upon the submission of x-ray and myelogram films, dated in 
August 1983.  In that context, it was noted that medical 
statements which referenced the diagnostic findings of these 
studies were of record, and that these reports were 
previously considered.

The appellant underwent VA examination in May 1989.  The 
medical examination report indicated that the appellant was 
evaluated with cervical strain, lumbosacral strain, 
osteoarthritis of the lumbosacral spine, severe hypertension, 
and possible angina pectoris.  The examiner noted that while 
the appellant carried a diagnosis of Crohn's disease, the 
evidence did not support this finding.  It was noted that the 
clinical findings on examination did not support the 
appellant's subjective complaints of painful ribs, and 
congestive heart failure.  

The appellant underwent further VA examination in 1989.  On 
general medical examination in June 1989, the appellant was 
evaluated with chronic neck pain, upper back pain, and low 
back pain; hypertension, possible recurrent transient 
ischemic attacks; atypical chest pain; history of 
diverticulitis, status post resection of the colon; old 
cholecystectomy; old stab wound to the abdomen; diabetes 
mellitus; and probable alcoholic liver disease.  The 
orthopedic examination report, dated in June 1989, indicated 
that the appellant was evaluated with congenital C2-3 fusion, 
cervical spine; degenerative disc disease, cervical spine, 
C4-5, C5-6, and C6-7; degenerative joint disease, multiple 
level, cervical spine; degenerative disc disease, L5-S1; 
degenerative joint disease, L5-S1; left leg S1 radiculopathy.  
It was the examiner's opinion that the appellant was severely 
disabled due to the progressive degenerative arthritis and 
degenerative disc disease in both his cervical and lumbar 
spine.  The appellant was noted to have a S1 radiculopathy in 
the left leg.  On neurological evaluation, in June 1989, the 
appellant was evaluated with probable C7-8 radiculopathy, 
based upon subjective sensory symptoms, low back pain with 
left leg radiating pain suggestive of L5 radiculopathy, and a 
history of two episodes of a right subcortical transient 
ischemic attacks.  During a July 1989 ophthalmology report, 
the appellant was evaluated with meibomian gland disease, and 
mild refractive error with otherwise normal eye exam.

A July 1989 hospital report indicated that the appellant 
underwent VA hospitalization for urinary tract infection with 
eschericia coli, diabetes mellitus, low back pain, 
hypertension, and hypercholesterolemia.  

In a rating action, dated in December 1989, the RO denied the 
appellant's attempt to reopen his claim for service 
connection a cervical spine disorder, on the basis that new 
and material evidence had not been submitted.  The appellant 
was notified of this determination, but an appeal was not 
initiated.

An informal claim for service connection for post-traumatic 
stress disorder was also received in February 1990.  In March 
1990, the appellant again submitted a request to reopen his 
claim for service connection for a cervical spine disorder.

During a March 1990 hearing, the appellant stated that he 
sustained injuries to his back during an industrial accident 
in 1983.  This incident also aggravated pre-existing back 
injuries involving the cervical and lumbar spine, shoulder, 
and left arm.  Relative to his back condition, the appellant 
indicated that he experienced constant pain with radiating 
pain into the left lower extremity, impaired ability to 
ambulate, and constant fatigue.  He noted that he was unable 
to wear clothing on his upper extremities or a belt due to 
the severity of his cervical and lumbar symptoms.  He also 
reported that he was seen daily in the psychiatric day 
program for treatment of his nervous condition.

Medical records were received into evidence at the time of 
the March 1990 hearing.  Private medical records, dated from 
February 1970 to March 1986, reflect that the appellant 
received for chronic neck and back pain resulting from a 1983 
industrial accident.  A review of these records further 
disclose that a private psychiatric evaluation, dated in 
March 1984, resulted in a diagnosis of chronic pain syndrome 
with anxiety and possible somation.  A medical record 
pertaining to treatment provided by the Riverside Community 
Hospital in October 1984, included an impression of post 
traumatic stress syndrome.  In an Interim Note, dated in 
April 1985, the appellant's private treating psychiatrist 
indicated that the current evaluation was consistent with the 
findings of March 1984; and opined that the appellant was 
converting a great deal of his emotional stress into 
increased somatic symptoms and needed more intensive 
psychiatric treatment with behavioral modification to reverse 
that tendency and to help the appellant learn to cope with 
his pain.

Clinical records, dated from June 1989 to November 1989, 
document VA outpatient treatment.  These treatment reports 
document intermittent treatment for complaints of back and 
neck pain.  The appellant was also treated for a history of 
diabetes mellitus, and a hypertensive condition.

A June 1989 private medical statement indicated that the 
appellant was under care for hypertension, "cardiac, joint 
and arthritic pain," and abdominal pain.  It was noted that 
his course of treatment included prescribed medications.

Additional clinical records show that the appellant was 
hospitalized at a VA medical facility in January 1990 for 
chronic pain syndrome, degenerative joint disease, 
degenerative disc disease, congenital fusion of the cervical 
vertebrae, diabetes mellitus, essential hypertension, 
hypercholesterolemia, history of peptic ulcer disease, 
history of hepatitis, status post cerebrovascular accident, 
status post cholecystectomy, status post appendectomy, and 
status post partial colectomy.  The hospital report indicated 
that during the course of this hospitalization, the appellant 
was referred for psychiatric evaluation.  It was noted that 
the appellant demonstrated strong narcissistic 
characteristics in his personality, as well as a dysthymic 
personality disorder.  The appellant was referred for further 
psychiatric evaluation, and follow-up in the psychiatric day 
hospital.  During an evaluation in the day psychiatric 
program, the appellant reported symptoms of periodic 
paralysis.  A March 1990 medical statement indicated that the 
appellant was enrolled in the psychiatric day program for 
treatment of dysthymia, and chronic pain syndrome.  It was 
noted that the appellant had long-standing depressive 
symptoms secondary to his inability to function due to 
chronic medical illnesses.  The appellant was also noted to 
exhibit a narcissistic personality disorder with obsessive 
compulsive traits.

In a July 1990 rating decision, the RO denied service 
connection for post-traumatic stress disorder, as not shown 
by the evidence of record.  With respect to the appellant's 
cervical condition, it was determined that new and material 
had not been presented to reopen this claim.  In September 
1990, The appellant was provided notice of this decision and 
of his appellate rights.  He submitted a Notice of 
Disagreement with respect to the PTSD claim in May 1991.  The 
RO construed the September 1991 hearing transcript as a 
Notice of Disagreement with respect to the cervical spine 
claim.

The appellant was afforded a personal hearing in this matter 
in September 1991.  During the hearing, the appellant offered 
testimonial evidence in support of his claim for service 
connection for PTSD.  The appellant reported that he was 
aggressive and exhibited violent behavior following his 
release from service.  The appellant indicated that he 
received psychiatric treatment for symptoms variously 
diagnosed as nervous condition, anxiety, and depression since 
1984.  The appellant reported that he was referred to the 
Veterans Center for evaluation for PTSD during one of his 
clinical visits.  He indicated that while he was evaluated 
with PTSD, this diagnosis was not accepted by staff at the VA 
medical facility Day Hospital, whom had previously noted a 
clinical assessment of narcissistic personality and 
depression.  The appellant indicated that he has experienced 
symptoms found to be indicative of PTSD since his release 
from service.  Regarding his period of military service, the 
appellant indicated that he was assigned to the infantry 
division, and had service in the Republic of Vietnam.  He 
also reported that he was injured during service.  He noted 
that he lost friends while stationed there.  He described an 
incident during which a fellow service member was struck with 
a rocket, as the appellant was handing him a drink. He 
recalled an incident during service in which the enemy 
penetrated the perimeter of his unit's base.  He reported 
that he received shrapnel wounds and a concussion during this 
encounter with the enemy.  The appellant noted his 
willingness for reevaluation of his psychiatric condition.

With respect to his cervical spine disorder, the appellant 
testified to the effect that he was placed on permanent 
profile during service after twice re-injuring a preexisting 
back injury.  He reported that he was subsequently placed on 
permanent profile, to restrict against any weight bearing 
activity that might aggravate the cervical spine disorder.  

The record reflects that the appellant was granted disability 
compensation benefits from the Social Security Administration 
in 1991.  Medical records submitted in support of this 
determination were forwarded to the RO for consideration.  
Among these treatment records was a May 1990 medical report, 
which noted that the appellant had chronic complaints of 
cervical and lumbar pain, with evidence of spondylosis but no 
evidence of nerve root compression or spinal cord compression 
on physical examination.  It was noted that the appellant 
would be referred for further diagnostic testing.

In a private medical statement, dated in October 1991, the 
physician recounted the appellant's medical history of an 
industrial accident in 1983, during which the appellant 
sustained injuries to his neck, back, arm, and leg following 
a fall.  In this context, it was noted that electromyogram 
(EMG) studies were twice performed, and were consistently 
negative for any detectable nerve conduction or needle 
electrode abnormality of the back or left leg.  Studies of 
the left upper extremity and neck were noted to reveal few 
neurogenic changes in the left flexor carpi radialis.  In a 
May 1990 medical report, the physician opined that the 
appellant might from surgical treatment for impairment of his 
cervical spine.  The remainder of these medical records were 
previously associated with the claims folder.

The appellant underwent VA PTSD examination in July 1992.  
The examiner indicated that the claims file had been review 
in the conjunction with this examination.  The medical 
examination report indicated that the appellant was evaluated 
with organic personality syndrome, and anxiety disorder, not 
otherwise specified, with features of PTSD (Axis I).  An 
impression of personality disorder, not otherwise specified, 
with narcissistic and obsessive traits, by history was 
indicated.  The examiner commented that a definite diagnosis 
of PTSD could not be made at that time, because of the 
complicating effects of other serious conditions affecting 
the appellant's behavior and mental state.  It was noted that 
the appellant's recall of symptoms that preceded the onset of 
his other conditions justified the diagnosis of anxiety 
disorder with features of PTSD.

By a rating decision, dated in January 1993, the RO confirmed 
and continued the denial of service connection for PTSD.  A 
Statement of the Case, relative to the claims for PTSD and a 
cervical spine disorder, was furnished in January 1993.  In 
March 1993, the appellant requested a 60-day extension of 
time in which to file his Substantive Appeal, which was 
granted by the RO.  In October 1993, the appellant filed his 
Substantive Appeal.  By a VA letter, dated in November 1993, 
he was informed that his Substantive Appeal was untimely.  
During that same month, the appellant's representative 
submitted a statement, which was construed as a Notice of 
Disagreement with respect to the timeliness issue.  A 
Statement of the Case was furnished in January 1994.  Neither 
the appellant nor his representative completed the appeal as 
regards the timeliness issue, by filing a Substantive Appeal.

The additional evidence associated with the claims subsequent 
to the July 1990 and January 1993 rating decisions includes a 
correspondence, received in August 1994, wherein the 
appellant provided a listing of prescription medications.  It 
was noted that the appellant took Desyrel and Zoloft for 
treatment of symptomatology related to his PTSD condition.  

In a May 1996 statement, the appellant reiterated his 
contentions.  It was generally the appellant's contention 
that the RO erred in not granting service connection for 
PTSD, a cervical spine disorder, PCT, disability resulting 
from herbicide exposure, and compensation benefits due to VA 
treatment.  In support of his contentions, the appellant 
submitted medical treatment reports, and other documentary 
evidence for consideration.  

Received by the RO in July 1996, were Clinical records, dated 
in 1990.  A June 1990 clinical report indicated that the 
appellant underwent psychological evaluation.  The report 
noted that the appellant overall presented with symptoms that 
were suggestive of a cry for help.  It was noted that the 
appellant's had exaggerated psychopathology, presenting with 
organic symptoms, family problems, authority conflicts, 
manifested authority, poor health, hypomania, and social 
intraversion.  With respect to a diagnostic finding of PTSD, 
the examiner commented that:

In view of the extreme pathology admitted, there 
is evidence for PTSD, but also other syndromes 
which could produce the symptoms indicated. The 
record reflects that the appellant underwent a 
series of PTSD assessments in 1990.  During an 
initial assessment in May 1990, the appellant was 
evaluated with possible characterologic disorder.  
A June 1990 clinical report referenced a 
diagnostic impression of possible PTSD, ruled out.  
However, the examiner referred the appellant for 
further PTSD assessment.  When evaluated later 
that month, the examiner continued the assessment 
of possible PTSD, ruled out.  It was noted that 
the PTSD assessment would be continued, and the 
appellant referred for further evaluation.  The 
diagnostic impression was continued on 
psychological assessment conducted later that 
month.  An assessment report, dated in late June 
1990, indicated an impression of PTSD, ruled out.  
The examiner noted, however, that if the PTSD 
condition was present, it was masked by pronounced 
organicity.  The examiner opined that the 
appellant required psychiatric monitoring.  The 
appellant was referred to the Day Hospital program 
at the VA medical center for treatment.

An October 1990 clinical report indicated that the appellant 
was evaluated with mild spondylosis, mid thoracic spine, and 
minimal old compression deformity, superior and plates of two 
of the mid thoracic vertebra.  A MRI of the lumbar spine 
revealed degenerative disc disease with disc bulges at L4-5 
and L5-S1.  There was evidence of neural foraminal 
involvement at L5-S1 bilaterally, and at L4-5 on the left 
side.

In August 1996, a private medical report was submitted for 
consideration.  The psychological evaluation, dated in 
October 1995, indicated that the appellant was evaluated with 
major depression, recurrent plus personality disorder, not 
otherwise specified, with borderline and histrionic features.  
The examiner noted that a diagnosis which might incorporate 
many of the disparate elements of the appellant's condition 
would be organic personality syndrome, noted to be commonly 
detected following cerebrovascular accidents.  It was noted 
that evaluation revealed evidence of an organic component 
present.  However, the examiner indicated that it would be 
difficult if not impossible to accurately label the 
appellant's various forms of psychopathology.  In this 
context, it was noted that the appellant reported symptoms 
were consistent with a diagnostic finding PTSD, and that this 
disorder could not be excluded, although the findings noted 
on this evaluation were not typical of PTSD.

During a September 1997 hearing, the appellant offered 
testimonial evidence in support of his claims.  With respect 
to the claim for PTSD, the appellant indicated that he served 
in the infantry division.  He noted that shortly after his 
arrival in Vietnam, his unit came under enemy attack.  He 
sustained shell fragment wounds in the course of this attack.  
The appellant also recounted that he killed an enemy soldier 
with a portion of radio antenna during the attack.  He also 
described incident during which a service member was 
decapitated by a rocket.  The appellant stated that he 
vividly recalled the incident, and remembered that he never 
saw the body fall after being struck.  The appellant 
described present symptoms of anger, nightmares, flashbacks, 
night sweats, and startle response.  He reported that he 
lives in the country, and has two dogs.  He does not 
socialize, and described one close friendship.  It was noted 
that the appellant took medication for his PTSD condition, 
but was not under treatment for this condition.  

With respect to his claimed cervical spine disorder, the 
appellant stated his belief that his current disorder of the 
spine had its onset during service.  The appellant 
acknowledged that he sustained an injury to the cervical 
spine as a result of a car accident prior to his entry into 
service.  It was the appellant's contention that this injury 
healed prior to service.  The appellant maintained that he 
thereafter injured his back during training exercises.  He 
stated that this condition was initially treated with a 
cervical collar, and restricted activity.  The appellant 
reportedly continued with his training duties.  He reported 
that he fell from a truck which transported him from the 
airport upon his arrival in Vietnam.  Despite the injury to 
his neck and back, he continued to perform his duties.  He 
reported that he thereafter developed headaches, and muscle 
spasms with radiating pain.  The appellant was subsequently 
placed on a permanent profile, and removed from duty in the 
field.  The appellant continued to have weight-bearing, 
prolonged or excessive physical activity restrictions.  He 
also described left-sided paralysis, numbness, and tingling 
sensation.  When questioned, the appellant acknowledged that 
he did not mention his symptomatology at the time of his 
processing from release.  He stated that he did talk with 
examiners concerning his condition, but was uncertain whether 
the clinical reports contain such a notation.

When queried, the appellant acknowledged that he had not 
received a clear diagnosis of PTSD.  He indicated that he 
received chiropractic treatment for his cervical spine 
disorder following his release from service.  He noted, 
however, that "the big doctors started after probably 1983," 
following an industrial accident.  

An October 1997 psychological report indicated that an 
assessment of PTSD (Axis I), was ruled out as a diagnosis.

During an April 1999 hearing, it was noted that the appellant 
received awards and decorations in service indicative of 
combat.  Regarding his PTSD condition, the appellant 
recounted a stressful episode during service, in which he 
witnessed a fellow service member's head shot off by a 
rocket.  The appellant reported that he had a history of 
outbursts of anger when he returned from Vietnam.  The 
appellant also described symptoms of difficulty sleeping, 
avoidance of others, night sweats, day visions, and 
nightmares.  He indicated that he was unable to recall the 
content of his nightmares.  The appellant reported that he 
was taking prescribed medications to treat his psychiatric 
symptoms.  With regard to clinical evaluation of a 
psychiatric disorder, the appellant reported that the results 
of psychological evaluation administered by staff at the 
Veterans Center showed extreme psychiatric problems for which 
treatment was recommended.  The appellant noted, however, 
that the VA medical center staff did not accept this clinical 
assessment, and instead evaluated him with organic brain 
syndrome and narcissistic personality disorder.  

The appellant indicated he sustained an injury to his back in 
conjunction with an automobile accident prior to service.  He 
reinjured the neck and back twice during service, resulting 
in a permanent profile.  The appellant described symptoms of 
back and neck pain, and paralysis of the left arm and leg.  
The appellant maintained that his preexisting injury was 
aggravated during service, and that he continues to 
experience residual impairment.  He disputed clinical 
findings of treatment for a pinched nerve as documented in 
the service medical records. 


Legal Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated by active 
duty.  38 U.S.C.A. § 1110.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The requirements for establishing service connection for PTSD 
under 38 C.F.R. § 3.304(f) were changed effective March 7, 
1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 11-97 (1997).  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In considering these same principles, the Board notes that 
when comparing the old PTSD regulations with the new, it 
appears that both sets of regulations essentially require 
credible supporting evidence that the veteran's claimed in-
service stressor actually occurred, and that there is a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied in the 
context of the appeal.

In this appeal, the appellant is seeking to reopen his 
previously denied claims for entitlement to service 
connection for cervical spine disorder and for PTSD.  At the 
time of the April 1970 rating decision, and the November 1985 
Board decision, the evidence then of record demonstrated that 
the appellant had a preexisting injury to his back at the 
time he entered military service.  It was determined that 
this pre-service injury was not aggravated by military 
service.  That evidence also reflected that the appellant 
sustained injuries to the neck and back in connection with an 
industrial accident post service.  The RO has continued to 
deny the appellant's request to reopen his claim for service 
connection for a cervical spine disorder, because the newly 
submitted evidence failed to demonstrate aggravation of the 
preexisting injury in service.

In a July 1990 rating action, the RO denied the appellant's 
claims.  In this regard, the RO determined that the evidence 
of record did not establish a diagnostic finding of PTSD.  
The RO also declined to reopen the appellant's claim for 
service connection for a cervical spine disorder on the basis 
that he had failed to submit new and material evidence.  The 
evidence reviewed in conjunction with this rating decision 
included the service medical records, sworn hearing testimony 
of March 1990 and September 1991, and VA and private medical 
reports, dated between 1969 and 1990.  The Board observes 
that the appellant was provided notice of the decision and 
his appellate rights.  He filed a Notice of Disagreement in 
May 1991, and in September 1991, with respect of each of the 
claims.  The Board further observes that additional evidence, 
in the nature of a July 1992 VA psychiatric examination 
report, was received, and in a January 1993 rating action, 
the RO confirmed its previous decision and denied the 
appellant's claim for service connection for PTSD.  While 
timely Notices of Disagreement were filed, and while a 
Statement of the Case pertinent to both claims was issued, no 
timely Substantive Appeal was filed by the appellant, and his 
appeals were not completed.  As a result, the July 1990 and 
January 1993 rating decisions are considered final for the 
purpose of these claims.  38 U.S.C.A. § 7105(b)(1), (c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103.

Because the RO previously denied the appellant's request to 
reopen his claim for service connection for a cervical spine 
disorder, and denied service connection for post traumatic 
stress in rating decisions dated in July 1990 and January 
1993, and because he did not complete his appeal as to either 
of these claims, the doctrine of finality applies as 
enunciated in 38 U.S.C.A. § 7105(c).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopen and allowed.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996).

The VA must review all of the evidence submitted since the 
last final disallowance, in this case the RO's July 1990 and 
January 1993 rating decisions, in order to determine whether 
the claims may be reopened on the basis of new and material 
evidence.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Thus, the recently submitted evidence will be presumed 
credible for purposes of determining whether new and material 
evidence has been presented to reopen the previously denied 
claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, supra, and continues to be binding precedent).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, supra. (VA must 
review evidence since the last final disallowance).  The 
Board notes that based on the evidence on file at the time of 
the April 1970 rating decision, which is the original denial 
of service connection for a cervical spine disorder, and at 
the time of the July 1990 rating decision, which is the 
original denial of service connection for PTSD, the appellant 
had established well-grounded claims for service connection, 
since each of the claims were supported by competent or other 
probative evidence showing that the claims are plausible or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Caluza v. Brown, 7 Vet. App. 489, 506 (1995).  
As such, the RO considered the merits of each claim, and 
specifically determined in April 1970, and in July 1990, 
respectively, that the evidence of record did not establish 
that the pre-existing cervical spine disorder was aggravated 
during service; and that the evidence of record did not 
establish a diagnosis of PTSD.  Accordingly, the focus of the 
Board's inquiry in this regard is upon whether the record now 
reflects (1) competent evidence which tends to indicate a 
worsening of the pre-existing cervical spine disorder during 
service, or competent evidence which would implicate the 
theory of direct service incurrence of the cervical spine 
disorder; and; (2) competent medical evidence of a diagnosis 
of PTSD.


A.  Post-traumatic Stress Disorder

Pertinent evidence submitted since the RO rendered its 
January 1993 confirmed rating decision includes VA and 
private medical reports, dated between June 1990 and October 
1997, lay statements provided by the appellant, and sworn 
testimony dated in September 1997, and in April 1999.  In 
considering the medical reports, the Board notes this medical 
evidence reveals multiple psychiatric diagnoses.  However, 
while the examiners have indicated that the appellant 
presents with features or symptoms of PTSD, the examiners 
have been unable to definitively parse through the myriad of 
psychiatric symptoms to make a primary finding of PTSD.  
Since these same medical facts were of record at the time the 
RO reviewed the appellant's claim in January 1993, the Board 
determines that this evidence is cumulative and is not new 
evidence within the meaning of 38 C.F.R. § 3.156(a).


B.  Cervical Spine Disorder

Pertinent evidence submitted since the RO rendered its July 
1990 rating decision includes VA and private medical reports 
dated between, May 1990 and October 1991, Social Security 
Administration records, and sworn testimony dated in 
September 1997 and in April 1999.  In considering the medical 
reports, the Board notes that these reports do not, when 
viewed in the aggregate, tend to indicate that the 
appellant's cervical spine disorder was either caused or 
aggravated by any incident of his active duty service.  
Instead, they merely reflect that he has variously diagnosed 
disorders involving the cervical spine, for which he has 
sought continuous treatment following an industrial accident 
in 1983.  Since the evidence that was before the RO in July 
1990 suggested these same facts, the Board determines that 
the recently submitted medical evidence is not new and does 
not provide a basis for reopening the appellant's claim for 
service connection for a cervical spine disorder.


C. Conclusion

One final matter bears examination with regard to the instant 
issues.  In addition to the medical evidence submitted since 
the RO's July 1990 and January 1993 rating decisions, the 
record contains a number of lay statements submitted by the 
appellant, as well as testimony that he offered during 
personal hearings conducted in September 1997, and April 
1999.  These are to the effect that, in his opinion, he 
currently suffers from PTSD, and that his pre-existing 
cervical spine disorder was aggravated as a result of his 
combat duty.  These statements present an additional question 
of whether the appellant is competent to render an opinion 
regarding a medical diagnosis or such a relationship.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also King 
v. Brown, 5. Vet. App. 19, 21 (1993) (the truthfulness of a 
statement may not be presumed "when the fact asserted is 
beyond the competence of the person making the assertion").  
While the appellant is competent to present lay evidence as 
to the events or symptoms he observed, Falzone v. Brown, 8 
Vet.App. 398, 405 (1995), his lay assumptions regarding a 
medical diagnosis or the relationship between various events 
and a worsening in the underlying pathology of a condition 
(as contrasted to symptoms) are outside the scope of his 
competence, and cannot serve as a basis for reopening the 
claims.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) 
(citing Justus v. Principi, 3 Vet.App. 510, 513 (1992) 
(Statements that are not competent are insufficient for 
purposes of reopening a claim)); see also Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991) (Temporary or intermittent flare-
ups of a pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened).

The Board further notes that, notwithstanding the record 
establishing the appellant's status as a combat veteran, his 
lay assertions regarding aggravation of his pre-existing 
cervical spine disorder in service is not sufficient to 
establish a basis for reopening the claim under 38 U.S.C.A. 
§ 1154(b) (West 1991), in the absence of competent medical 
evidence of a nexus between any increase in the underlying 
pathology of the cervical spine condition and the appellant's 
period of service.  See Brock and Libertine, both supra.

Because the evidence submitted since the RO rendered its July 
1990 and January 1993 rating decisions, when viewed either 
alone or in conjunction with the other evidence of record, 
does not tend to indicate that the appellant has been 
definitively diagnosed as having PTSD, or tend to indicate 
that the appellant's cervical spine disorder was either 
caused or aggravated during service, it is merely cumulative 
and redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.165(a), and provides no 
basis to reopen the claims of service connection for PTSD and 
for a cervical spine disorder.  38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
appellant of the requirements necessary to complete his 
application to reopen his claims for entitlement to service 
connection for PTSD and for a cervical spine disorder.  See 
Graves v. Brown, 8 Vet.App. 522, 524 (1996).



ORDER

Entitlement to disability compensation benefits for a 
cerebrovascular accident pursuant to 38 U.S.C.A. § 1151 is 
denied.

Service connection for circulatory, heart, liver, kidney, 
bone, and joint problems, secondary to Agent Orange exposure, 
is denied.

Service connection for porphyria cutanea tarda, secondary to 
Agent Orange exposure, is well grounded.

Having presented no new and material evidence the reopen the 
claims for service connection for post traumatic stress 
disorder and for a cervical spine disorder, the appeal is 
denied.


REMAND

As the appellant has submitted a well-grounded claim for 
service connection for porphyria cutanea tarda (on a direct 
and presumptive basis), as secondary to Agent Orange 
exposure, the VA has a duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Morton 
v. West, supra.

A review of the record discloses that in a December 1994 
medical statement, E. Kronberg, M.D., indicated that the 
appellant's diagnostic evaluation was consistent with 
porphyria cutanea tarda.  The physician opined that she could 
not find any other stimulating cause except for the 
appellant's exposure to Agent Orange; and that, in view of 
the fact that porphyria cutanea tarda is a rare disorder, she 
felt that Agent Orange was the cause the appellant's 
porphyria cutanea tarda.

While the Board acknowledges the foregoing opinion, further 
clinical corroboration is necessary under the circumstances.  
Thus, as a VA examiner was never afforded an opportunity to 
review the appellant's claims file and provide an opinion as 
to whether his porphyria cutanea tarda is secondary to any 
exposure to Agent Orange during service, further development 
is warranted.

1.  The RO should contact the appellant 
and request that he identify all sources 
of medical treatment received for his 
porphyria cutanea tarda since his 
separation from service; and that he 
furnish signed authorizations for release 
of private medical records in connection 
with each non-VA medical sources he 
identifies.  In this regard, the RO is 
specifically requested to attempt to 
obtain any records pertaining to 
treatment provided by E. Kronberg, MD., 
of Houston, Texas, dated since September 
1994 to the present date, if available.  
Copies of medical records from all 
sources the appellant identifies, and not 
currently of record, should then be 
requested and associated with the claims 
file.  If the search for any of the 
records he identifies has negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims file.

2.  Thereafter, the appellant should be 
for scheduled a VA examination(s) 
pertinent to his porphyria cutanea tarda 
by an appropriate specialist in order to 
determine the nature and extent of that 
disability.  All test and studies deemed 
necessary should be accomplished, and the 
clinical manifestations should be 
reported in detail.  The claims file, 
including service medical records, and 
the December 1994 medical opinion 
provided by Dr. Kronberg, as well as any 
other available records obtained pursuant 
to paragraph number 1, should be made 
available to the examiner in conjunction 
with the study of this case.  Based on a 
review of the claims file, and the 
results of VA examination(s), the 
examiner(s) is requested to provide an 
opinion as to whether there were a 
combination of manifestations sufficient 
to identify a diagnosis of porphyria 
cutanea tarda within one year following 
the appellant's separation from active 
military service in March 1969.  In the 
alternative, the examiner(s) is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
appellant's porphyria cutanea tarda is 
etiologically related to any incident 
incurred during his period of active duty 
service, to specifically include exposure 
to an herbicide agent.  Any opinion 
express must be accompanied by a complete 
written rationale.

3.  After undertaking any development 
deem appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for porphyria cutanea 
tarda (on a direct and presumptive 
basis), secondary to Agent Orange 
exposure.  If the determination remains 
adverse to the appellant, he and his 
representative should be issued a 
supplemental statement of the case, and 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The purpose of this 
REMAND is to obtain additional evidence.  The Board intimates 
no opinion as to the ultimate conclusion warranted in this 
case.  No action is required by the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

